Alvey, C. J.,
delivered the opinion of the Court.
The indictment in this case was for fornication and begetting an illegitimate child, found under Art. 13 of the Code. The information was made to a justice of the peace in Frederick County, and he transmitted the proceedings 'to a justice of the peace in Washington County, who issued the warrant against the putative father, and, upon the latter denying the paternity of the child, his recognizance was taken to appear at the next Circuit Court to answer, &c. The indictment charges that the child was begotten in Washington County, but was horn in Frederick1 County, where it was at the time of the indictment found. But it is not alleged where the mother resides,— whether in Frederick or Washington County. There was a demurrer to the indictment, and the ground of the demurrer was the failure to allege the residence of the mother. This objection to the indictment we do not think can be maintained. The indictment is explicit in alleging that the child was, at the time of the indictment found, and, as we must presume, still, remains, in Frederick County. Whether the mother maintains it, or it he maintained by some third person, in either cáse, the father is equally bound to furnish the means of maintaining the' child, as provided by the statute; and the county, wherein the child was born and resides, is entitled to be indemnified against the expense of its support. Suppose the *619mother had died, or had removed from the county, or from the Stale, leaving the child with some third person who had maintained it; in such case, there could he no possible reason for exonerating the father from his liability, created by the statute, ibr the maintenance of the child, in the mode provided. Upon the recognizance taken from the father, any person maintaining the child, whether he resides in or out of the county, where the child was horn, or even out of the State, has a right to proceed by scire facias, in the name of the State, to collect the amount due from the father and his sureties, for the maintenance of the child, according to the terms of the recognizance. This has been expressly decided by the former Court of Appeals, in the case of Mong and Stover vs. The State, 10 Gill & J., 380. Therefore, the residence of the mother, after the birth of the child, is not an essential allegation in the indictment, though the indictment must show in what county the child is at the time of the indictment found, in order that, if the traverser be found guilty, he may be required to enter into recognizance for the indemnity of the proper county. We do not understand the opinion in the case of Root vs. The State, 10 Gill & J., 374, to hold otherwise, though the general, unqualified language employed, may be susceptible of a different interpretation. But we must construe the language there employed with reference to the special facts disclosed in that case. The judgment in this case was, that the putative lather enter into recognizance to indemnify Frederick County ; and we discover no error in that judgment.
(Decided 16th March, 1888.)

Judgment affirmed.